Citation Nr: 1639597	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected open angle glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over this claim is currently with the RO in St. Petersburg, Florida.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In both the July 2012 and September 2015 Board Remands, the issue of entitlement to service connection for a right knee disability was referred to the Agency of Original Jurisdiction (AOJ).  This issue was raised in February 2008 statements submitted by the Veteran.  As it still does not appear that this issue has been addressed, it is again referred to the AOJ.  38 C.F.R. § 19.9 (b) (2015).

In September 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the September 2015 Board Remand is included in the Remand section below.  The appeal is again REMANDED to the AOJ.


REMAND

This matter has been before the Board in July 2012 and September 2015.  However, another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015).

Pursuant to the July 2012 Board Remand, the Veteran was afforded a VA examination of the eyes in May 2013.  As noted in the September 2015 Board Remand, the May 2013 VA medical examiner noted that the Veteran had been diagnosed with, and was being treated for, primary open angle glaucoma since approximately 2005.  The May 2013 VA examiner stated that, to render a definitive opinion regarding the severity of the Veteran's condition, it would be necessary to have the results of a recent Humphrey visual field with Goldmann parameters, and an optical coherence tomograph optical nerve head/retinal nerve fiber layer of each eye would need to be performed.  Pursuant to the September 2015 Board Remand, the Veteran underwent another VA examination of the eyes in November 2015, which included results from a Serial Optical Coherence Tomography, Intraocular Pressure measurements, Serial Automated Threshold Perimetry, and Peripheral Visual Field testing (discussed in more detail below).  

Effective December 10, 2008, VA amended the regulations pertaining to the rating of eye disorders.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  However, those amendments only apply to applications for benefits received by VA on or after December 10, 2008.  As the Veteran's claim (for service connection for open angle glaucoma) was received by VA prior to that date (January 2008), the amendments do not apply in this case.  The AOJ is advised to readjudicate the Veteran's appeal only under the former regulations (effective prior to December 10, 2008).

The applicable requirements for an examination regarding the Veteran's field of vision were articulated under 38 C.F.R. § 4.76 (2008).  Specifically, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The usual perimetric methods will be employed, using a standard perimeter and 3 mm. white test object.  At least 16 meridians 22.5 degrees apart will be charted for each eye . . . The charts will be made a part of the report of examination.  Not less than two recordings, and when possible, 3 will be made.  38 C.F.R. § 4.76 (2008).

As noted above, the Veteran was provided a VA examination in November 2015.  The November 2015 VA examiner indicated that the Veteran had a visual field defect, as well as contraction of a visual field.  The Veteran's visual field was tested using Goldmann's equivalent III/4e target and the Goldmann charts (for both eyes) were associated with the electronic file.  Upon review of the Goldmann chart of the eyes from November 2015, bilaterally, the Board notes that 16 meridians were charted for each eye.  See 38 C.F.R. § 4.76 (2008) (directing that at least 16 meridians 22.5 degrees apart will be charted for each eye).  While this portion of the requirement for examination of field vision (38 C.F.R. § 4.76 (2008)) is identical to that in the amended regulations (38 C.F.R. § 4.77 (2015), the old (former) regulation also requires that there are no less than two (2) recordings.  Here, it appears that there is only one recording (chart) of the Veteran's visual field of each eye.  See Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Also, in this regard, where VA provides a veteran an examination for rating purposes, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran should be afforded a new VA eye examination.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA eye examination to assist in determining the current severity of the service-connected open angle glaucoma.  The examination results must conform to the specific requirements as provided under 38 C.F.R. § 4.75 and 4.76 (effective prior to December 10, 2008).

In particular, applicable regulations provide that visual field evaluation results must be recorded on a standard field vision chart, and the chart must be included with the examination report.  At least 16 meridians 22.5 degrees apart will be charted for each eye.  Not less than two recordings, and when possible, 3 will be made.  38 C.F.R. § 4.76 (2008).

2. Review the electronic record and ensure that the foregoing development action has been conducted and completed in full.  In this regard, ensure that the detailed questions and examination requirements discussed by the Board have been addressed by the VA examiner.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested examination does not include adequate responses to the specific opinions and testing requested, the report must be returned for corrective action.  See Stegall, 11 Vet. App. at 268; 38 C.F.R. § 4.2 (2015).

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of an initial disability rating for open angle glaucoma (under the regulations prior to December 10, 2008) in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




